Worrying situation in the retention centres for immigrants, especially in the islands of Mayotte and Lampedusa (debate)
The next item is the Council and Commission statements on the worrying situation in the retention centres for immigrants, especially in the islands of Mayotte and Lampedusa.
President-in-Office of the Council. - Mr President, I am grateful for the opportunity to address you on the issue of the situation in the immigration and detention centres situated in the European Union, of which you have highlighted two in particular, i.e. Mayotte and Lampedusa. I am very aware of the close interest you have shown in these centres, of the various visits which some of you have made, and of the concerns you have expressed about the conditions in some of them.
I should like to begin by underlining two fundamental principles which lie at the heart of today's debate. The first is the need, in the case of third-country nationals requiring international protection, for full compliance with the commitments which we have given, as enshrined in various international instruments. The second is that we respect fully the human rights and the dignity of migrants and members of their families.
We are all very aware of the pressure resulting from migrants entering the European Union, as well as those seeking asylum here. This pressure is particularly great along the Union's southern and eastern borders.
We have responded by developing, over the last 10 years, an effective EU asylum and migration policy. However, the significant increase in the level of arrivals underlines the need for this policy to be strengthened and further developed.
We need to do this internally in order to establish our own common standards and rules in the area of asylum and migration, but we also need to act externally, in partnership with countries of origin and transit, in order to manage migration flows more efficiently.
All parties stand to gain by such an approach. The development and shaping of an EU asylum and migration policy depends on your input too. I am grateful to Parliament for its positive contribution and I am sure that we can work constructively on further developing this important policy area.
You have specifically raised the situation on the islands of Mayotte and Lampedusa. We should take care to distinguish between the two types of migratory flows in these two cases. The migratory flows affecting Lampedusa and Mayotte can be characterised as mixed ones: some of the third-country nationals concerned have claimed international protection, others certainly fall into the category of economic immigrants.
Regarding the first category - those who claim international protection - I would draw your attention to the existence of minimum standards for the protection of asylum seekers, set out in Directive 2003/9/EC, which was adopted in 2003. This Directive has already been transposed into the national law of the Member States and it is for the Commission to ensure that the provisions set out in this Directive are properly and fully applied.
In December 2008, the Commission presented to the European Parliament and to the Council a proposal to amend and update this directive. Since the codecision procedure applies here, the European Parliament will be fully involved in the negotiations on this new proposal. The Council will shortly begin consideration of this new proposal and looks forward to working closely with you.
Honourable Members will be aware that, in the specific case of the French overseas territory of Mayotte, Community law does not apply.
With regard to the second category - other third-country nationals who have unlawfully entered the territory of a Member State - the competent authorities of the Member States are entitled to detain those falling into this category prior to the adoption of a return decision, and/or with a view to facilitating its enforcement. Detention may prove to be the only option in cases where it is necessary to seek identification of third-country nationals without travel documents.
Until now, the legislation and practice regarding detention in the Member States has varied considerably. The recently adopted European Parliament and Council Directive on common standards and procedures for returning illegally staying third-country nationals has introduced specific principles and rules on detention, and so goes some way to establishing a common legal framework in this area.
This directive clearly states that detention for the purposes of removal may be used only where less coercive measures cannot be applied in a particular case and only on specific, very limited grounds. Furthermore, the directive provides that detention shall be for as short a period as possible, shall require a decision in writing with reasons in fact and law, and shall be subject to judicial review at regular intervals. It should also be stressed that the directive provides for clear upper limits of detention and the grounds on which - in limited specific cases - a detention period may be prolonged, but not longer than a maximum term.
On the conditions of detention, the directive makes clear that detention shall take place as a rule in specialised detention facilities - or, in any case, away from ordinary prisoners - and that the rights of the detainees - especially those of vulnerable status including minors and families - shall be observed.
As far as the return of illegal immigrants is concerned, the recently adopted European Parliament and Council Directive on common standards and procedures for returning illegally staying third-country nationals is already in force. Its provisions now have to be transposed by Member States into their national law within a deadline of two years.
This overall legal framework underlines our strong commitment to ensuring that third-country nationals who are held in detention for the purpose of removal are treated in a humane and dignified manner, and that their fundamental rights are fully respected. It also, through the most recent legislation, sets commonly agreed standards on return policy.
This framework is not only in line with the principles I set out at the beginning of my statement, but actually gives them legal force. Our asylum and migration policy is thus rooted in the rule of law. It ensures respect for human rights and for the dignity of the individual.
Mr President, as Mr Vondra has just pointed out, we now indeed have a legal framework which is beginning to assert itself. It has made its presence felt first by the Return Directive, which is the first horizontal document to harmonise return standards in the Member States. It brings into Community law the applicable provisions of the European Convention on Human Rights and its implementation will allow the application of Community control mechanisms for checking compliance with the acquis.
I am well aware, however, that some of you find this directive insufficient. For me, though, it constitutes a Community control resource that can be used for checking compliance with the acquis. Of course, by monitoring its implementation, and let me remind you that the time limit for transposition is 24 December 2010, the Commission will ensure the strict observance of the fundamental principles as regards respect for the rights of migrants and it will assess, in particular, the impact of the provisions on detention.
I have myself said that I will monitor the transposition closely to ensure that no Member States use it as a pretext to extend the detention periods to which they currently adhere. Others, who had unlimited detention, will be expected to comply with the time limits set out in the directive.
The second text on which we will base our actions is that adopted by the Commissioners on 3 December 2008 on accommodation conditions for asylum seekers. I hope, Mr Deprez, that the Committee on Civil Liberties, Justice and Home Affairs might examine this text in the near future so that we can make progress with this new policy on asylum.
I would point out that this text includes clear rules on detention, in full compliance with the fundamental rights, and limits detention to exceptional cases. We are, of course, talking here about asylum seekers. Secondly, it takes greater account of the needs of vulnerable asylum seekers and will make it easier for them to gain access to the jobs market. We therefore now have a legal framework and it must, of course, be put to use.
I now turn to the questions that Parliament wanted to raise in this debate. The Commission is aware of the difficult situation facing the Italian authorities with the mass arrivals of illegal immigrants and asylum seekers on that country's southern shores, in particular, on Lampedusa. Up to now, Italy has been able to give access to its territory, saving the lives of many migrants, whilst introducing a procedure which can be used to examine requests for asylum in appropriate conditions. The Commission also notes that Italy has recognised a need for international protection in half of all individual cases, thus showing that in these flows, there are asylum seekers alongside the illegal immigrants.
For several years, the Commission has been finding the financial resources to support some Member States, including Italy. This is the case with the Presidium project and the European Refugee Fund emergency measures. In addition, a few weeks ago, the Commission approved emergency aid of EUR 7 million.
If Italy thinks it necessary, the Commission is ready to examine a new request for emergency aid from the 2009 budget to improve the reception structures on Lampedusa, in Sicily and on the mainland, thus increasing the Italian authorities' ability to examine the individual situations of migrants in appropriate conditions. I will soon be going to Lampedusa, as well as to Malta, to examine the situation on the ground.
I am also well aware that one of the keys to the solution is the establishment of a solid framework for cooperation with Libya, the main country of transit on the migration routes from East Africa. I am relying on the efforts of Mrs Ferrero-Waldner to achieve a quick result in the current negotiations. That is indeed one of the keys and unless this negotiation is completed, it will be very difficult to confront all of the problems we face.
I now turn to Mayotte. Whilst the Return Directive includes specific rules on detention conditions, with the emphasis especially on minors and families, these Community rules do not presently apply on the territory of Mayotte. The European Union recognises the territory of Mayotte as French, but it has the status of an overseas country or territory, not an outermost region. Therefore, private law does not apply, although it is true that France has to take into account the remarks and requests of the Council of Europe and I believe that the French authorities are currently looking at other reception conditions in Mayotte. That said, it is true that European law is not properly applicable, as Union law is not directly applicable in a territory that is not an outermost region.
Those are the remarks I wished to make to you. Once again, let me say to Parliament that the conditions for receiving illegal immigrants, particularly asylum seekers, are receiving my full attention and they really are a priority for me. That is why I will be making these visits to see how things are working on the ground.
I would like, in any case, to thank Parliament for having opened this debate.
Mr President, Commissioner, Mr Vondra, ladies and gentlemen, our Parliament takes pride in its unceasing defence of the respect for human dignity in all circumstances, including, of course, the conditions in which illegal immigrants are held.
I will concentrate on the case of the administrative detention centre in Mayotte, with whose problems I am very familiar. The differences in the standards of living and economic and social development between the islands of this Indian Ocean archipelago incite many Comorans to cross the 70 kilometres that separate them from Mayotte, which is a French department as you said Mr Barrot and, as an OCT, is not a European territory.
People residing illegally on the island of Mayotte account for 30% of the population. Yes, you heard correctly, I said 30% of the population. This is a percentage which is unknown in our European countries, thank God. It obviously has a major impact on Mahorais society, and represents a source of serious difficulties for public infrastructures and services, crime and illegal working.
The French authorities are well aware of these difficulties. Work to renovate the current detention centre has just been completed to improve the living conditions of detainees significantly. Besides these temporary measures, the French Government has also decided to build a new detention centre with a more suitable capacity and in accordance with national standards. This should be open in June 2011.
Europe has just adopted common rules so that it can take its share of legal world immigration but we should not hide the fact that certain regions are faced with extreme situations. Stigmatising the Mayotte detention centre will not bring a quicker or more effective solution, as the pressure of migration is subjecting the island to such a tension.
As Mayotte is on the verge of taking historic decisions for its future, in order to become a French overseas department and then join the territory of the Community by gaining the status of an outermost region of the Union, I believe that the Mahorais have greater need of our assistance than our criticisms.
Mr President, ladies and gentlemen, 'To thwart illegal immigration, one has to be unkind. Immigrants come because it is easy to get here and no one sends them away, but precisely for this reason we have decided on a change of tune': these are the words of the Italian Minister for the Interior, Mr Maroni. It seems a parody of a policy and yet it is the policy of the Italian Government. It seems clear to me that inherent in this policy is a profound contempt for what we are discussing here and for the rules that the European Union gives us.
Today, we have spoken about the closure of Guantánamo. I think that we need to speak urgently about the closure of Lampedusa: about the Centre for Temporary Stay and Assistance in Lampedusa, as it has been pictured in recent months, namely as an openair prison. The Presidency has rightly recalled the legal framework, referred to also by Mr Barrot - the use of coercion only in exceptional cases, detention only on absolutely clear grounds and for as short a period as possible - a legal framework that is substantively and formally violated every day in Lampedusa.
Most of those who are in Lampedusa are asylum seekers. The Council recalled the minimum standards envisaged by a Directive on asylum seekers adopted in 2003; these rules are being substantively and formally violated. We often have 180 days of detention, including for those who are fleeing from political persecution or war. All this, of course, constitutes acts of legal barbarism which, however, are measured by the numbers offered to us by newspapers. 1 200 people died in 2008 when trying to cross the Mediterranean. Of those who managed to survive, many went through the torments of Lampedusa.
Therefore, Mr Vice-President, I invite you to visit Lampedusa, as you yourself have promised, to go there soon, and (if I may make a suggestion) to announce at the last moment that you are going to Lampedusa. Otherwise they will smarten up the Centre like a ballroom for you and make you imagine that this is the detention centre that we are talking about this evening.
The reports about the tragedies unfolding at our external borders are as plain as day. The urgency is great, and has been for a while. This is also what the Council has noted time and again - but only on paper. With all due respect, President-in-Office of the Council, and we are, of course, grateful for your contribution, but we have been here before. It is all empty words and no action. It could almost be considered ironic that we are also voting on the Roure report this week. This report contains our findings further to our visits to all the hot spots, including Lampedusa. The European Union is falling short, and not just by a little.
What we would like to know, President-in-Office of the Council, is whether you have taken the trouble to read our interim reports at all? Tampere, the Hague programme, the French Pact on immigration and asylum and soon the Stockholm programme: all these fine words are in stark contrast with reality. It is, after all, this reality that demonstrates to us that the European Union is still a long way off when it comes to facing up to its responsibility. The lack of solidarity is shocking. Nobody, not one single person in this Parliament, is suggesting that this is a simple task. Of course it is difficult to face up to large waves of immigrants and asylum seekers adequately, but this is nothing new.
The review of existing instruments has now got underway, but I already have doubts as to whether this will yield the desired results. Experience has taught us that the Council tends to cry off at crucial moments. The fact is that while, in theory, the Member States are aiming for far-reaching harmonisation, in practice they take decisions that have exactly the opposite effect. The largest common denominator suddenly appears to be minimal then, or this is what my experience has been over the past five years. And this is quite apart from enforcement.
As I already stated earlier today in a different debate, it should be clear that neither the European Commission nor the European Parliament have magic wands at their disposal because, at the end of the day, it is the Council and the Member States that will have to take action in this area.
Mr President, ladies and gentlemen, I regret that for electoral reasons, Mr Fava has been compelled to say a series of things that are not true. After the electoral campaign, I shall bring them to his attention. However, he takes such an interest in the problem of Lampedusa that he has already left the House - a House that ought to express its gratitude for the generous welcome accorded in recent years by the citizens of Lampedusa.
Instead, we must emphasise the European Union's delay in solving the many problems linked to illegal immigration and in allocating support and aid to atrisk countries with external borders. Some countries have not shown the welcome given by Italy to thousands of desperate people who risked being drowned in the sea, thanks to people traffickers and the inertia of many nonEuropean governments who have not respected and signed the agreements for the control of illegal immigration. We call for specific financial assistance to go directly to the people who live in frontier zones and who are more exposed geographically to the arrival of illegal immigrants. Assistance could also be given by creating free zones which would lead to the investment of resources and fiscal relief, not to be taken into account in the agreements on the Stability Pact.
Mr President, ladies and gentlemen, Commissioner, it is clear from your speeches that international and Community law is being violated daily in Lampedusa. However, all your statements remain formal and reflect wishful thinking that will not be followed by action. I fear that this especially applies to your statement, Mr Vondra.
I am wondering whether the European Union has any means for bringing this situation to an end: there is unlawful detention, the aberrant retention conditions are obvious, and there is a risk that the right to asylum will be virtually eliminated. The European Union is the only organisation, and Mr Barrot knows this very well, that can get Italy and other countries out of this situation.
This is why, Commissioner, I am very worried by the announcement of new money for Italy without conditions. How will it be spent? Is the Commissioner aware that the much criticised monitoring - in other words, cataloguing - of the Roma last year had financial support from Europe? It is something that is included in your press releases. Therefore, what sort of trust can we have in action of this kind?
Mr President, ladies and gentlemen, yesterday Mr Maroni announced that one had to be unkind to illegal immigrants, but for days and months, Mr Maroni has been practising unkindness towards migrants whose position is irregular.
I say this because the Lampedusa emergency, the so-called Lampedusa emergency which has now lasted for 10 years - therefore it seems to me to be a bit of a pleonasm to go on calling it an emergency - was desired and created by the Italian Government. In fact, by choosing Mr Maroni, the government made a decision not to allow any more migrants to leave Lampedusa. The Centre for Temporary Stay has had at least 1 800 people shut up in there without the government arranging for any of them to be transferred. They are held in such inhumane and degrading conditions that the centre exploded into a true democratic emergency.
Now I believe that this is the true Lampedusa emergency, that is to say, the need to establish a sort of juridical free zone, a place where migrants would enter and be deported without each case being examined individually. The Office of the UN High Commissioner for Refugees states that at least 75% of those who arrive by sea in Italy and gain the right to asylum request it. Thus, if Mr Maroni's practices were put into effect, the migrants would probably not have the right to asylum since they would immediately be deported directly from Lampedusa in accordance with the wishes of the Italian Government.
Hence, there is a genuine emergency and the cause of it is Italian government policy. The citizens of Lampedusa have become aware of this, Mrs Muscardini. Indeed, they have carried out a general strike against the government, against its immigration policy, in order that the centre for immediate expulsion from that place - the centre for identification and expulsion - should not be opened. They have also asked the Italian Government to modify its position on the Centre for Temporary Stay.
It is good of Commissioner Barrot to go to Lampedusa in the next few days and I appreciate this. I have prepared a dossier and sent it to Mr Barrot. In the next few days, my group, too, will organise a delegation that will visit Lampedusa.
It is now a good two or three years ago, in 2005 and 2006, that a delegation from the Committee on Civil Liberties, Justice and Home Affairs visited various refugee centres. After Lampedusa, visits were also made to places including the Canary Islands, the Netherlands and Poland. The reports on those visits resulted in heated debates, and this Parliament urged the Council and Commission to take action.
This morning, we discussed the proposal to tackle illegal employment in the absence of the Council. The period within which the Member States have to transpose these directives into legislation is two years. The issue of immigration is urgent, though, and a two-year period is too long. We have been debating Lampedusa for three years now, and each time, we discuss measures to drive back illegal immigration. After each measure, though, it turns out that, after a brief reduction, there is an increase in immigrants. It is shocking that the reception situation at Lampedusa should need to be discussed in this manner again. Parliament reports regarding the reception situation appear to be completely ineffective. I would therefore call on the Council Presidency to make this a priority.
I understand that, in 2007, more than 12 000 immigrants arrived at Lampedusa, and this figure rose to more than 30 000 in 2008. The detention centre was not built to cope with this capacity. We have known this for three years. The old NATO base is being rebuilt to house more immigrants, but this is not an adequate solution. I should like to hear from the Council what you will do to back the Italian initiatives for better reception facilities. Is this, perhaps, something Frontex could do, and are other Member States prepared to support Italy financially and equipment-wise?
Last night, on the 8 o'clock news, the whole of the Netherlands witnessed what the situation at Lampedusa is like, but the door has now been closed again to journalists and NGOs alike. I would call on Italy to be open and transparent about the treatment of immigrants on Lampedusa.
(NL) Everyone has been aware of the problems surrounding Lampedusa for years. Capsized ships with unfortunate asylum seekers before the European coasts were, in recent years, a regular occurrence. Tens of thousands of people try to reach Europe, enticed by unscrupulous human traffickers who are prepared to bring economic fortune hunters to Europe for huge sums of money.
I do not intend to mince my words, though, when I say that Lampedusa's plight is, first and foremost, the result of the failure of European immigration policy and should not be attributed to the Italian local authorities or the people of Lampedusa. Europe should dare to send clear messages, for desperate times call for desperate measures. We should come down hard on human traffickers, and their punishments cannot be severe enough. This should go hand in hand with a strict asylum policy, one that demonstrates to the rest of the world that Europe is serious about protecting its borders.
Europe should follow the example of the Swiss, who decided two years ago to tighten up legal conditions for immigration and asylum. It is the only way of sending human traffickers and economic fortune hunters a clear message that Europe is prepared to protect its borders to avoid social catastrophes. Only then will a debate such as the one we are holding today prove unnecessary in future.
(IT) Mr President, ladies and gentlemen, nothing in this House surprises me any more. However, someone who declared in July last year, concerning the same topic, that he was ashamed to be an Italian citizen would have no choice but to make the assertions that Mr Fava has now made. I am sorry that he is not here in the House. It would be interesting to know how many votes he gains in his city and how many constituents he represents.
Nevertheless, Mr President, some ignorant and stupid things have been said by some people on this occasion. I hope and believe that Commissioner Barrot will indeed pay an early visit to Malta, Lampedusa and so on and realise how wrong it is that the European Community lacks a policy on this matter, because the truth, Mr Barrot, Mr Vondra, is precisely this: there is no Community policy. What is the consequence of this? That some stupid ignorant people can be allowed to attack what are, in fact, the tragic realities experienced by citizens, individuals and, above all, national governments.
I believe that it is important to give you a few figures. In 2007, around 11 000 migrants arrived in Lampedusa. In 2008, three times as many arrived, about 31 000. It is not true that the number of asylum seekers corresponded to the total number; they made up about one tenth of the total. Two thousand migrants arrived in just the three days from 26 to 28 December, that is to say on St Stephen's Day and just after Christmas. 76 requests were examined in 3 days. Of these 76 requests for asylum, 36 had a positive outcome, 3 were suspended and the rest ... I have nearly finished, Mr President. After the assertions that have been made, be patient. Then Mrs Frassoni will reply when you wish, when it seems right to you and in any circumstances; there is no problem.
Now what counts are the true facts: Lampedusa and Malta and others are carrying a terrible burden. The citizens are not annoyed with the Italian Government. They are annoyed because they themselves can no longer endure this situation. Therefore, this Parliament, rather than accusing the lawful authorities who are doing as much as they can, should instead try to get the European Union to carry out its obligations.
(FR) Mr President, since 2005, we have been greatly moved by the catastrophic situation of the migrants held on the island of Lampedusa, whose numbers are well in excess of its real accommodation capacity.
The situation is difficult for this small island which, in 2008 alone, had to cope with the arrival of almost 31 700 immigrants. These massive flows have been brought under control in recent years as these migrants have been sent to other centres on the Italian mainland.
These transfers were interrupted following a decision taken by the Minister for the Interior and we are seeing a serious deterioration in the situation. However, the Presidium project, which is jointly managed by the Ministry of the Interior, the High Commissioner for Refugees and the Italian Red Cross and part-funded by the Union, has become an example of good management of migrant reception. The decision to end the transfers to Italy is creating a real problem of access to asylum procedures.
As for Mayotte, since 2007, we have known that the nominal capacity of the Pamandzi centre has been exceeded. It became known that 204 people, generally minors, were being housed there, while the maximum capacity is for 60 people.
The current conditions are catastrophic: the men are sleeping on the floor; there is no distribution of any bedding or toiletries and men, women and children have to use the same lavatories. The detention conditions are degrading and an affront to human dignity.
The pressure of migration is indeed felt more strongly in these territories, but the dignity of each person must be ensured and each case should be investigated in accordance with the law. It has already been stated that we have an unavoidable need for a real European policy on asylum and immigration and for solidarity at the Union level.
We have been making this request to the European Parliament for several years and we are therefore making a fresh appeal to the Council.
(IT) Mr President, ladies and gentlemen, Commissioner, you are a thoroughly sensible person and I therefore invite you, and in so doing, associate myself with other Members, to go to Lampedusa and, I beg you, to go without prior warning, so that you find out in person how difficult it is to manage an emergency situation of this kind.
This is the situation of an island of only a few square kilometres where thousands and thousands of people have been continuously disembarking for many years - and during this period, left- and right-wing governments have come and gone. Some of these people die during the journey because of the inhumane conditions to which they are subjected by unscrupulous people traffickers. What therefore should be done: ignore the rules? In order to proceed to possible repatriation or to check whether they have political refugee status or need to be granted political asylum, these people have to be identified and this obviously takes time. Enough then of demagoguery! Italy is paying a price in terms of very heavy responsibility which is disproportionate to the support, both financial and legislative, that is given by the European Union.
(SV) Unfortunately, no country can have unrestricted immigration in this world. The differences between the different countries are too large, and that is why we have the problems that we are talking about now. Those who come normally present themselves as asylum seekers. When that happens, we must preserve the rule of law. We must treat these people as free citizens and with respect. We must protect their human rights pending examination of the question of whether they are asylum seekers or not. What we are talking about now seems very strange to me.
Why should those who arrive on the island of Lampedusa be forced to remain there forever? As the previous speaker said, if people pour into a small town in southern Sweden, for example, we do not expect them to remain there. They will, naturally, be relocated around the country pending legal examination of their case. The same must be done in Italy.
(IT) Mr President, ladies and gentlemen, the struggle against illegal immigration, given its extent and consequences, is a problem that must be resolved at Community level, since only the European Union has the necessary political clout to identify effective solutions and control the phenomenon. No individual State, operating on its own, can achieve the required results.
While waiting for Europe to implement its strategies, the Italian Government is pressing ahead with work on both the European Pact on Immigration and Asylum, adopted by the European Council in October 2008, and the Return Directive of December 2008. This is important work at both domestic and international level.
At domestic level, there has been much criticism, unfair in my opinion, of Interior Minister Maroni's proposal for a Centre for Identification and Expulsion on the island to implement, for specific cases, a policy of direct repatriation. This option does not compromise the fundamental rights of illegal immigrants, refugees and asylum seekers, as has been claimed by several parties. To prove this, I will cite just a few figures on Lampedusa that have already been given: 76 requests were examined in January 2009; of these, 36 were granted, three were deferred and 37 were refused. All asylum seekers, by contrast, were transferred from the island to the centres in Trapani, Bari and Crotone. That is to say, those who qualify are accepted.
At international level, the Italian Parliament is today ratifying the agreement with Libya, Article 19 of which expressly states that a more effective control system on Libya's land frontiers should be established to prevent illegal immigration. Furthermore, Ministers Maroni and Frattini met the Tunisian authorities last week to try to conclude an agreement on readmission with that country, an essential condition for sustainable repatriation. The concept that must be accepted here in Parliament, as Vice-President Barrot has also said, is that we must be absolutely firm towards illegal immigration but, at the same time, be welcoming and supportive towards those who become integrated and contribute to the social and economic development of our countries.
(DE) Mr President, Mr Barrot, I welcome the fact that you want to visit Lampedusa, but I recommend that you go there soon and without giving advance notice, otherwise you will find that you are presented with a mere sham. When we visited, the camp had been cleared and the detainees replaced by puppets. You should also go quickly before Mr Berlusconi and Mr Maroni turn Lampedusa into Europe's new Alcatraz and continue to keep the citizens there in captivity.
Of course, we in the European Union must show solidarity. We must establish quotas for refugees which are distributed across the different Member States and which also include the refugees who come across the 'green border'. These represent quite a significant number.
What is happening here - and we have visited many camps - is appalling and completely inhumane. Mr Berlusconi says that they can all go and have a beer whenever they want to. This shows the level of intelligence which this man has, in other words, none at all. I want to make this very clear.
It is people like Mr Maroni who say that we must be tough and apply the full force of the law and then go and kneel on the Vatican steps on Sunday and claim that they are good Catholics. This two-faced approach is no longer acceptable. We must support the other Member States, such as Malta, Greece and Italy, but not these hypocrites. We should not help them.
(IT) Mr President, ladies and gentlemen, Europe has to decide: does it want regulated immigration or the invasion and criminal exploitation of illegal immigrants? The Italian Government has made the right choice: to detain the illegal immigrants in Lampedusa and, at the same time, renegotiate repatriation agreements with the countries from which they come.
However, this requires adequate means and Europe must not merely discuss, merely criticise, merely look at the problem through binoculars. Europe must certainly come to Lampedusa and help our country and those others who maintain the Maroni line on this problem. Today, 120 illegal immigrants are going back to Tunisia from Lampedusa, something not done by previous governments because the immigrants had to be taken back - thus drawing the teeth of the exploitative Mafia criminals who cause these journeys to be made and then exploit them for criminal trafficking.
An anti-Mafia professional like Mr Fava should be able to understand it, it is not difficult, he too should understand it. The Maroni line is approved by Malta, Greece and Cyprus, and by those who live near the southern frontier of our country. All asylum seekers and all minors have already been transferred to appropriate centres. What has been said is false. If Mrs Roure wants to go to Lampedusa tomorrow morning, she will not find a single minor, and if she reads the Italian newspapers, she will discover that it was Mr Maroni who exposed trafficking in organs: children used to disappear from Lampedusa when we had a Left government in our country. Maroni exposed this. Well, the message is clear: people must enter Europe only legally, not by means of Mafia boats and criminal traffickers.
(DE) Mr President, Commissioner, ladies and gentlemen, we must give priority to the careful treatment of refugees. In Europe, we are all familiar with the concept of compulsory school attendance. We should start by allowing the people who are stranded here to have a proper education. Language teaching and vocational training are both urgently needed, together with the opportunity to learn about European culture so that the time spent in these detention camps is not wasted, but instead we help people to help themselves. This should be our main objective.
Perhaps we can include a preparatory measure in the budget to allow us to offer these people educational opportunities. They have come to Europe in desperation and we should be able to give them a basic framework to enable them to be successful in their home countries and to play an active role in promoting democracy and freedom.
- (MT). I was pleased to hear Commissioner Barrot say that he even plans on visiting Malta, and I assure the Commissioner that he will have no problem finding the immigrants in centres in Malta, for the simple reason that Malta cannot simply take these immigrants and move or transfer them to some other place, and this is partly why the situation in my country is so difficult. Mr President, last Sunday, a boat carrying 260 immigrants landed on our shores. To make it more comprehensible to the Commissioner, this is equivalent to 39 000 immigrants arriving in France or in Italy in one day. To place it in a clearer context for Minister Vondra, this is the equivalent of 7 000 immigrants arriving in the Czech Republic in one day. The 2 000 arriving in Lampedusa over Christmas is nothing compared to this! What is needed therefore, in a case as sensitive as this, is not criticism towards the country's authorities but solidarity in order to put a stop to this flow and lighten the burden. Thank you.
(IT) Mr President, ladies and gentlemen, I should like to remind you what the Lampedusans want. At this moment, the Lampedusans are protesting and almost all of them marched the other day in the island's streets, because they want neither the Centre for Temporary Stay nor the Centre for Identification and Expulsion, which is the latest idea. The latter was to be created on an island which, let us remember, is eleven kilometres long and three kilometres wide: a ludicrous amount of space when faced with the thousands of immigrants who will arrive there in the next few months.
The other day, just when there was the sudden and unexpected escape of 1 000 immigrants from the Centre for Temporary Stay, I was on the island and observed the consternation and fear of the people who live there and no longer want to witness things of this kind. This is an island that has lived off fishing and tourism and sees its own economy being destroyed by a blind immigration policy.
(DE) Mr President, I have listened very carefully to this debate and have remained here from beginning to end, unlike many group spokesmen.
I have noticed one thing and that is that more than half of the debate was devoted to internal Italian politics. This is a legitimate concern, but I suggest that the debate should primarily take place in Rome and not here in the European Parliament. We are discussing a European issue here and we should include one additional point in the discussion. Hardly any of the speeches have referred to the fact that this issue concerns not only refugees, asylum seekers and economic immigrants to Europe, but it is also, to a large degree, about finally putting an end to organised crime.
None of the people who come to Lampedusa or Malta have organised a boat for themselves. They come because they have been enticed by organised crime organisations and have paid a great deal of money.
President-in-Office of the Council. - Mr President, I should like to thank you for a very constructive and helpful debate. There are things the Council can do; there are other things which the Council is not obliged to do or which do not fall within its remit.
Let me start with the negatives - the limitations. As has already been stated, it does not fall within the Council's remit to monitor the implementation of Community law by the Member States; that falls to the Commission, and my colleague Commissioner Barrot talked about that, and we are certainly working closely with the Commission on many issues.
It also does not fall within the Council's remit to implement national provisions of the Member States. A lot has been said during this particular debate about the countries most involved: Italy and France. On the other hand, we certainly have the will and the instruments to act, and the Council is willing to act in the future. I think we all agree - I was listening to you carefully, because you were talking about the further need to improve EU action in the area of migration and asylum policy - that a lot was done last year and I think we are all grateful to the French Presidency for taking the initiative in promoting the European Pact on Immigration and Asylum, which specifically mentions some instruments of solidarity. Now is the time to gradually implement that step by step. Certainly Parliament, together with the Council and the Commission, will have the possibility to work together on that. I can just promise you that our Presidency, as well as the upcoming Presidency - because this issue will not be resolved within the next few weeks - will be working hard on that.
There are strategic issues. There are also issues that required more immediate reactions, such as reducing the risk of humanitarian crisis and the negative impact. I come from the Czech Republic, which is not under the media spotlight, but we have had our own experiences too: after the division of Czechoslovakia in 1992, there was a huge inflow - hundreds of thousands - of the Roma peoples from Slovakia into Czech territory. Perhaps it was not like the situation in Malta, where I understand the situation is particularly difficult, but I think everybody in the EU has some experience of that and, without a doubt, there is a need for us to work together.
Mr President, as Mr Vondra, the deputy Prime Minister has said, the Commission must ensure that the rules are applied. However, Mr Vondra, the Member States must also cooperate and I think that with the Pact on Immigration and Asylum and the dynamism of your Presidency, together we will be able to do a good job.
I have noted Members' impatience during this debate, but it has to be said that it is still early days in the implementation of the pact and, as I just said, the legal framework is beginning to take shape and can be used as a support. Now, obviously, we must use this to arrive at a Community policy on asylum and a Community policy on immigration.
Europe needs to show greater solidarity. I have just listened to Mr Busuttil and it is true that, faced with the influx of immigrants and asylum seekers, Member States like Malta find themselves in extremely difficult situations. Europe has to decide what solidarity is required. That is absolutely essential
I would also say that we are trying to give as much help as we can via the European Refugee Fund. I would, however, say to Mrs Frassoni that there is probably an error, as the European Return Fund cannot be used, in any case, for registration of the Roma. That is not possible. That is not the aim of this fund. In any case, when I go to Lampedusa and Malta, I will see how the financial aid that we are giving to the Member States is being used.
I would therefore say to you that we are now going to pay a great deal of attention. We finally have a solid legal framework that will allow us to act much more than previously on reception conditions. I also hope that a more united Europe will allow an improvement of the situation of these immigrants, especially these asylum seekers who are worthy of our full attention.
I would like to reply to Mrs Sudre, since she gave a very good explanation of the extremely worrying situation in Mayotte. What she said is correct: the French authorities have informed us that a new centre with 140 places will open in 2010. Above all, these same authorities are currently negotiating with the Comoran authorities to conclude an agreement on movement and migration, as a lasting reduction must be made to the migration pressures on that island.
In general terms, I must say that we need the policy of partnership with the countries of origin. Mr Vondra, that is the condition we have to meet if we are to reduce somewhat the very high migration pressure on some of the Member States, for some of whom it is causing problems. However, I think that if the European Union can be very united, we could find an answer to the need for a more concerted management of migration flows. This will obviously benefit these men and women, whom we should never forget, and who are in very painful situations.
The debate is closed.